9 N.Y.3d 985 (2007)
In the Matter of HASAUN GRIGGER, Appellant,
v.
GLENN S. GOORD, as Commissioner of Correctional Services, et al., Respondents.
Court of Appeals of the State of New York.
Submitted October 1, 2007.
Decided November 27, 2007.
Motion, insofar as it seeks leave to appeal from the Appellate Division order of affirmance, dismissed as untimely (see CPLR 5513 [b]; Eaton v State of New York, 76 NY2d 824 [1990]); motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic.